794 So. 2d 734 (2001)
Sidney AVILES, Appellant,
v.
STATE of Florida, Appellee.
No. 5D01-2208.
District Court of Appeal of Florida, Fifth District.
September 21, 2001.
Sidney Aviles, Lake Butler, pro se.
No Appearance for Appellee.
GRIFFIN, J.
Defendant, Sidney Aviles, appeals the summary denial of his Rule 3.800(a) motion *735 and his amended Rule 3.800(a) motion. He also filed a motion to construe the prior motions as an emergency petition for writ of habeas corpus, which was denied. We find no basis for relief.
In defendant's Rule 3.800(a) motion, he claims that he is entitled to credit for time served in a drug treatment center. He also claims there were errors on his guideline scoresheet. The trial court correctly denied the claim for credit, relying on Williamson v. State, 765 So. 2d 89 (Fla. 1st DCA 2000), in which the court held that a defendant is not entitled to credit for time served in a drug treatment program. See also Taylor v. State, 726 So. 2d 348 (Fla. 3d DCA 1999). The trial court also correctly denied the scoresheet error claims as meritless or not cognizable in a Rule 3.800(a) motion. See Mathis v. State, 738 So. 2d 414 (Fla. 5th DCA), rev. denied, 751 So. 2d 51 (Fla.1999).
AFFIRMED.
SHARP, W. and ORFINGER, R.B., J.J., concur.